Exhibit 10.1
FIRST AMENDMENT
TO
ASSET PURCHASE AGREEMENT
          This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is
made as of the 10th day of July, 2009, by and among Seminole Gas Company,
L.L.C., an Oklahoma limited liability company (the “Buyer”), NGAS Gathering,
LLC, a Kentucky limited liability company (“NGL”), Daugherty Petroleum, Inc., a
Kentucky corporation (“DPI” and, collectively with NGL, the “Sellers”), and NGAS
Gathering II, LLC, a Kentucky limited liability company wholly owned by DPI
(“New NGAS Gathering”). Sellers and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
          A. Reference is made to that certain Asset Purchase Agreement (the
“Agreement”) dated as of May 11, 2009, by and between Sellers and Buyer,
regarding the proposed sale of Seller’s right, title and interest in the
Gathering Assets (as defined in the Agreement).
          B. Seller and Buyer desire to amend the Agreement, as set forth
herein, relating to certain matters reflected herein.
          C. All capitalized terms used herein but not otherwise defined herein
shall have the meanings attributed to them in the Agreement.
          NOW, THEREFORE, for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties hereby amend the
Agreement and agree as follows:
     1. Amendments. The Agreement is hereby amended as follows:
(i) Amendment to Article 1. Article 1 is hereby amended by modifying each of the
defined terms below to read in their entirety as follows:
“Ancillary Option Agreements” means each of the agreements and instruments
pertaining to any exercise of an NGAS Options, in accordance with terms thereof,
as set forth on Exhibit O, and the Kay Jay ROFR, in accordance with the terms
thereof, as set forth on Schedule H.
“Closing Date” means subject to the satisfaction of the conditions to Closing
set forth in Article 6, 10:00 a.m., Eastern Time, July 15, 2009, or such other
date as may be mutually agreed by Buyer and Sellers in writing.
“Equity Releases” has the meaning set forth in Exhibit O.
“NAESB Purchase Agreement” means the NAESB form gas purchase agreement, together
with the special provisions and any confirmations provided thereunder and
including the Forward Sales Agreement, by and between DPI, on behalf of itself
and the other DPI Producers, and SES, in substantially the form of Exhibit I.
The NAESB Purchase Agreement will be effective as of the Effective Date, but to
the extent Closing occurs on a date that is other than the first of a calendar
month, then the Gathering Fees thereunder shall be prorated for the month in
which Closing occurs, any volumes delivered by DPI during the remainder of the
calendar month in which Closing occurs shall be deemed gathered (not purchased)
by SES thereunder, and the purchase of volumes of gas thereunder shall commence
on the first day of the calendar month immediately following the month in which
closing occurs.
“NGAS Mortgages” means the instruments pursuant to which Sellers grant Buyer a
first priority Lien on all of the Retained Gathering Assets to secure the
performance of the Seller Secured Obligations, in substantially the form of
Exhibit M-1, as modified to accommodate recording practices and statutory
references in Kentucky, Tennessee and Virginia.
“NGAS Option Promissory Note” has the meaning set forth in Exhibit O.

 



--------------------------------------------------------------------------------



 



“NGAS Options,” “NGAS Option Promissory Note” and “NGAS Options Price” have the
meanings set forth in Exhibit O.
“Put Notice” has the meaning set forth in Exhibit O.
“Seminole Mortgages” means the instruments pursuant to which Buyer grants New
NGAS Gathering a Lien on all of the Purchased Assets, subordinated and second in
priority to the Liens in favor of International Bank of Commerce, a Texas state
banking association, to secure the performance of the Buyer Secured Obligations,
in substantially the form of Exhibit M-2, as modified to accommodate recording
practices and statutory references in Kentucky, Tennessee and Virginia.
(ii) Amendment to Section 2.2. Section 2.2 is hereby amended by restating the
second to last sentence of Section 2.2 in its entirety to read as follows:
“At the Closing, and subject to all of the terms and conditions of this
Agreement, in consideration of the (a) Sellers’ sale, transfer, assignment,
conveyance and delivery to Buyer of the Purchase Assets, free and clear of all
Liens (other than Permitted Encumbrances), (b) Sellers’ granting of the NGAS
Options, (c) DPI’s granting of the Kay Jay ROFR and (d) the Ancillary Agreements
and the other agreements and actions of Sellers (and certain Affiliates of
Sellers) contemplated by this Article 2, the Buyer shall pay to the Sellers
$28,000,000 (the “Purchase Price”), subject to any adjustments contemplated in
Sections 2.5, 5.1(b) and 9.1, by wire transfer on the Closing Date to KeyBank
National Association (as agent for all lenders under the NGAS Credit Agreement),
for the benefit of all Sellers, to be applied as a partial repayment of
outstanding borrowings under the NGAS Credit Agreement.”
(iii) Amendment to Section 2.11. Section 2.11 is hereby amended by restating the
second to last sentence of Section 2.11 in its entirety to read as follows:
“In addition, the NAESB Purchase Agreement shall specify the terms of the
Forward Sales Agreement to be entered into at Closing.”
(iv) Amendment to Section 2.13. Section 2.13 is hereby amended by restating
paragraphs (a) and (c) in their entirety, each to read as follows:
“(a) NGAS Options. New NGAS Gathering and DPI shall grant to SES the NGAS
Options on the terms and conditions set forth in Schedule O.”
(c) “Covenants. Sellers, Buyer and the Guarantors shall comply with and perform,
or cause to be complied with and performed, all of their respective covenants
and agreements pertaining to the NGAS Options and the Kay Jay ROFR set forth in
Exhibit O and Schedule H attached hereto, respectively.”
(v) Amendment to Section 2.14. Section 2.14 is hereby amended by restating
subsection (b) in its entirety to read as follows:
“(b) If an NGAS Option is exercised, whether by SES or in accordance with the
put options provisions thereof, Buyer shall pay to the Sellers $7,500,000, by
wire transfer to KeyBank National Association (as agent for all lenders under
the NGAS Credit Agreement), for the benefit of all Sellers, to be applied as a
partial repayment of outstanding borrowings under the NGAS Credit Agreement.
(vi) Amendment to Article 5. Article 5 is hereby amended by added new
Section 5.3 to read as follows:
“5.3 Covenants Regarding NGAS Credit Agreement. DPI shall not authorize or
permit, and New NGAS Gathering agrees, that New NGAS Gathering shall not enter
into or amend, modify or supplement any agreements, guarantees, mortgages
executed by New NGAS Gathering pursuant to the terms of the NGAS Credit
Agreement, such that any obligations pursuant to such agreements, guarantees,
mortgages of New NGAS Gathering exceed in the aggregate $7,500,000.
(vii) Amendment to Section 11.1. Section 11.1 is hereby amended by restating
Section 11.1 in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



“11.1 Entire Agreement; Amendment. This Agreement and the documents referred to
herein to be delivered pursuant hereto constitute the entire agreement between
the Parties pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties, whether oral or written, and there are no warranties, representations
or other agreements between the Parties in connection with the subject matter
hereof, except as specifically set forth herein or therein. Except as otherwise
contemplated in Exhibit O attached hereto, no amendment, supplement,
modification or termination of this Agreement shall be binding unless executed
in writing by the Party to be bound thereby. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.”
(viii) Amendment to Exhibits. Each Exhibit to the Agreement is hereby restated
and replaced with the exhibit attached hereto in the same corresponding
numerical sequence as such Exhibits were attached to the Agreement as of the
original date of execution.
(ix) Amendment to Exhibit O. A new Exhibit O is hereby added to the Agreement in
proper numerical sequence in the form attached hereto as Exhibit O.
(x) Amendment to Schedule A. Schedule A is hereby restated and replaced with the
exhibit attached hereto as Schedule A.
(xi) Amendment to Schedule G. Schedule G is hereby restated and replaced with
the exhibit attached hereto as Schedule G.
(xii) Amendment to Schedule H. Schedule H is hereby restated and replaced with
the exhibit attached hereto as Schedule H.
(xiii) Amendment to Schedule 2.14(c). Schedule 2.14(c) is hereby restated and
replaced with the exhibit attached hereto as Schedule 2.14(c).
(xiv) The Agreement is hereby amended to correctly state Seminole Gas Company,
an Oklahoma corporation as Seminole Gas Company, L.L.C., an Oklahoma limited
liability company. Seminole Gas Company, L.L.C. ratifies and confirms the
Agreement as if originally stated therein. This name change relates back for all
purposes to the date of the Agreement.
     2. Ratification: Except as amended by this Amendment, all of the terms and
provisions of the Agreement are hereby ratified and affirmed in all respects and
are incorporated herein by reference.
     3. Entire Agreement. The Agreement (and the Exhibits and Schedules
thereto), as amended by this Amendment, constitutes the entire agreement of the
parties with regard to the subject matter hereof and supersedes any prior oral
or written agreements or understandings.
     4. Counterparts. This Amendment may be executed in one or more counterparts
(including faxed or electronic counterparts), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts hereof have been signed by each of the Parties and delivered to the
other Party.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each
of the Parties as of the date first above written.

            NGAS GATHERING, LLC
      By:   DAUGHERTY PETROLEUM, INC.         its Sole Member        By:   /s/
William G. Barr III         William G. Barr III,        Chief Executive Officer 
      DAUGHERTY PETROLEUM, INC.
      By:   ./s/ William G. Barr III         William G. Barr III,        Chief
Executive Officer        NGAS GATHERING II, LLC
      By:   ./s/ William G. Barr III         William G. Barr III,        Chief
Executive Officer        SEMINOLE GAS COMPANY, L.L.C.
      By:   /s/ Robert B. Rosene, Jr.         Robert B. Rosene, Jr.,       
President     

4